Citation Nr: 1433921	
Decision Date: 07/30/14    Archive Date: 08/04/14

DOCKET NO.  10-06 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for heart disease.

2.  Entitlement to service connection for erectile dysfunction (ED).

3.  Entitlement to service connection for cataracts.

4. Entitlement to service connection for bilateral hearing loss.

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to service connection for peripheral neuropathy of the upper extremities.

7.  Entitlement to service connection for venous insufficiency of the lower extremities.

8.  Entitlement to a rating in excess of 10 percent for peripheral neuropathy of the right lower extremity.
9.  Entitlement to a rating in excess of 10 percent for peripheral neuropathy of the left lower extremity.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

 James R. Siegel, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from August 1964 to August 1968.  These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Chicago, Illinois Department of Veterans Affairs (VA) Regional Office (RO).

An April 2003 final rating decision denied the Veteran service connection for heart disease.  He has filed a claim to reopen, and the RO found that new and material evidence had not been received.  In light of liberalizing law that authorizes service connection for ischemic heart disease on the basis of exposure to herbicides in Vietnam, the Board will consider the Veteran's claim of service connection for heart disease, to include ischemic heart disease, de novo.

A January 2010 statement of the case (SOC) addressed claims of service connection for posttraumatic stress disorder and for an increased rating for diabetes mellitus.  The Veteran indicated on his substantive appeal received later that month that he was not appealing these issues.  Accordingly, the appeal is limited to the issues stated above.

The issues of service connection for heart disease, venous insufficiency of the lower extremities and cataracts are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if action on his part is required.  


FINDINGS OF FACT

1.  Service connection is in effect for, among other disabilities, diabetes mellitus, type 2, rated 20 percent.

2.  The Veteran's ED was initially manifested many years after, and is not shown to be related to, his service or to have been caused or aggravated by a service-connected disability.

3.  The Veteran's bilateral hearing loss was initially manifested many years after, and is not shown to be related to, his service.

4.  The Veteran has tinnitus which is reasonably shown to have begun in service and to have persisted since.  

5.  The Veteran is not shown to have peripheral neuropathy of the upper extremities.

6.  The Veteran's peripheral neuropathy of the right lower extremity is not shown to be more than mild.

7.  The Veteran's peripheral neuropathy of the left lower extremity is not shown to be more than mild.
CONCLUSIONS OF LAW

1.  Service connection for ED is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.310(a) (2013).

2.  Service connection for bilateral hearing loss is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).

3.  Service connection for tinnitus is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).

4.  Service connection for peripheral neuropathy of the upper extremities is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2013)

5.  A rating in excess of 10 percent for peripheral neuropathy of the right lower extremity is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code (Code) 8520 (2013).

6.  A rating in excess of 10 percent for peripheral neuropathy of the left lower extremity is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.124a, Code 8520 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claims.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The appeal pertaining to the rating for peripheral neuropathy of each lower extremity is from the initial rating assigned with the award of service connection.  The statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, statutory notice has served its purpose, and its application is no longer required because the claim has been substantiated.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  A SOC properly provided notice on the downstream issue of entitlement to an increased initial rating. 

The Veteran was advised of VA's duties to notify and assist in the development of these claims.  A November 2008 letter, prior to the adjudication of the claims, and letters dated in October 2008, February 2010 and June 2011, explained the evidence necessary to substantiate the claims, the evidence VA was responsible for providing and the evidence he was responsible for providing, and informed him of disability rating and effective date criteria.  He had ample opportunity to respond/supplement the record, and has not alleged that notice was less than adequate.  Any notice timing error was cured by subsequent readjudication.

The Veteran's service treatment records (STRs) and VA treatment records have been secured, and he has been afforded examinations to determine the existence/etiology of the disabilities for which he seeks service connection, and the severity of his service-connected peripheral neuropathy of the lower extremities.  The Board finds that the record, as it stands, includes competent evidence that is adequate for the Board to decide these matters, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  VA's duty to assist is met.  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that a RO official or VLJ who conducts a hearing fulfill two duties:  (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  The Veteran's testimony elicited at the hearing by the undersigned in April 2014 focused on the elements necessary to substantiate the instant claims; it reflects that he is aware of the elements necessary to substantiate his claims, and what must still be shown.  A deficiency in the conduct of the hearing is not alleged.

Factual background, Legal criteria and Analysis

The Board has reviewed all of the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that each item of evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board will summarize the evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence of record shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

An audiogram on the Veteran's entrance examination in July 1964 found that the puretone threshold levels in decibels in the right ear were 0 (15), -10 (0), -10 (0) and -10 (-5) at 500, 1,000, 2,000 and 4,000 Hertz, respectively.  At corresponding frequencies in the left ear, puretone threshold levels in the left ear were 5 (20), 5 (15), -10 (0) and -10 (-5).  The figures in parentheses represent the conversions of American Standard Associates values to International Standards Organization values.

The Veteran's STRs show that in April 1965, he reported 1965 his distance vision blurs at at times.  An eye examination was essentially normal, and no treatment was indicated.  In August 1966, an eye examination was normal.  Childhood otitis media was noted in the physician's summary; it was indicated that there were no sequlae.  An audiogram shows that the puretone thresholds, in decibels in the right ear were 15 (30), 10 (20), 10 (20), 15 (25) and 15 (20) at 500, 1,000, 2,000, 3,000 and 4,000 Hertz.  At corresponding frequencies in the left ear, the puretone thresholds were 10 (25), 10 (20), 10 (20), 15 (25) and 15 (20).  

On July 1968 service separation examination, clinical evaluations of the ears, eyes, genitourinary system and the lower extremities were normal.  An audiogram shows that right ear puretone thresholds in decibels were 35, 25, 15, 10 and 5 at 500, 1,000, 2,000, 3,000 and 4,000 Hertz.  At corresponding frequencies left ear puretone thresholds were 35, 25, 5, 10 and 10.  

Service personnel records show the Veteran was an electrician, and that he served at an Air Force Base in Vietnam.

On April 2008 VA examination for diabetes mellitus, it was noted that diabetes mellitus was diagnosed three years earlier.  The Veteran stated he had experienced ED for three years.  He claimed he had tingling of the feet for one year, and that it lasted for two or three minutes.  He did not have any tingling or numbness of the hands.  He did not have pain in the hands or feet.  Examination found no muscle atrophy.  Strength was 5/5 bilaterally.  Reflexes were reduced bilaterally.  Sensation to pinprick was intact in the lower extremities.  The diagnoses were ED, no peripheral neuropathy of the upper limbs, and peripheral neuropathy of the lower extremities.  The examiner opined that it was less likely than not that ED was secondary to diabetes mellitus since it was diagnosed at the same time as diabetes.  He also stated it was not aggravated by diabetes since it had not gotten any worse since the diagnosis of diabetes mellitus.  Finally, he concluded that the peripheral neuropathy in the lower extremities was mild.  

On April 2008 VA audiological examination, the Veteran reported occasional subjective hearing loss associated with aural fullness that occurred approximately twice per day.  He stated the problem began in service, after being on the firing range.  He also reported tinnitus.  He described noise exposure in service from the firing range and working on the flight line for two years.  He said he was exposed to the noise from aircraft take-offs and landings.  He conceded he had a history of otitis media prior to service.  He reported being exposed to mortar and rocket fire in service.  He acknowledged occupational noise exposure following service from working as an electrician and in construction.  Following an audiogram, the diagnosis was bilateral mixed hearing loss.  The examiner, who reviewed the audiograms in service, commented that due to the(mixed) nature of the Veteran's hearing loss, and the indications of middle ear pathology and his history of otitis media in childhood, it was less likely than not that the hearing loss was due to service.  He added it was likely that the hearing loss was due at least in part to the recurrence of middle ear pathology.  The hearing loss recorded on the examination was not indicative of noise-induced hearing loss.  The examiner added that due to the remoteness of the complaint of tinnitus, it was less likely than not that it was due to service.  

On March 2012 VA examination the Veteran reported moderate paresthesias and mild numbness in each lower extremity.  He also reported burning pain in the lower extremities.  Examination showed knee extension and flexion, ankle plantar flexion and dorsiflexion were 4/5 bilaterally.  Deep tendon reflexes were absent in the knees and ankles.  Light touch was normal in the knees/thighs, and decreased in the ankles and feet.  Position sense, vibration sensation, and cold sensation were decreased in the lower extremities.  Trophic changes were reported with a shiny skin loss of hair.  The examiner indicated the Veteran did not have diabetic peripheral neuropathy of the upper extremities.  He did have peripheral neuropathy of the lower extremities affecting the sciatic nerve.  Mild incomplete paralysis of the femoral nerves was also reported.  The diagnosis was diabetic sensory-motor peripheral neuropathy of the lower extremities.  

The Veteran's diabetes mellitus is service connected, and rated 20 percent.

	Service connection 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires evidence of: (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a nexus between the claimed disability and the disease or injury in service.  See Shedden v, Principi, 381 F.3d 1153, 1166-1167 (Fed. Cir. 2004).  

Certain listed chronic diseases (to include sensorineural hearing loss (SNHL) as an organic disease of the nervous system) may be service-connected on a presumptive basis if manifested to a compensable degree within a specified period of time postservice (one year for SNHL).  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  The elements of a successful secondary service connection claim are:  Evidence of a disability for which service connection is sought; a disability that is already service connected; and competent evidence that the service connected disability caused or aggravated the disability for which service connection is sought.

The Veteran asserts service connection is warranted for hearing loss and tinnitus.  The following regulations are pertinent to the claim for hearing loss.  

Hearing loss disability for VA compensation purposes is defined in 38 C.F.R. § 3.385.  Impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or greater; or when the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

To establish service connection for hearing loss, it is not required that a hearing loss disability under 38 C.F.R. § 3.385 be demonstrated during service, although a hearing loss disability by such standards must be currently present; service connection is possible if a current hearing loss disability can be adequately linked to service.  Ledford v. Derwinski, 3 Vet. App. 87 (1992).

In Hensley v. Brown, 5 Vet. App. 155 (1993), the Court held that the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.

The Veteran's STRs show that a hearing loss disability, was not manifested at any time in service.  An audiogram on service separation examination found hearing acuity in the normal range, and the results are essentially consistent with the findings noted on service entrance examination.  The initial clinical finding of a hearing loss disability was on April 2008 VA examination.  While the veteran stated then, and at the hearing before the undersigned, that his hearing difficulties began in service, the Board notes he specifically denied a hearing loss in July 1968.  His testimony is inconsistent with contemporaneous clinical data which, by their very nature, warrant greater probative value.  Notably, following the April 2008 VA examination, the examiner specifically concluded that the nature of the Veteran's hearing loss was such that it was unlikely to be related to service.  He noted the Veteran's childhood history of otitis media and also observed the hearing loss that was present was not suggestive of a noise-induced hearing loss.  

The Veteran's lay assertions that his bilateral hearing loss is related to service are not competent evidence.  Laypersons are competent to provide opinions considered competent evidence regarding the etiology of a disability in some instances.  However, absent evidence of onset in service and continuity since, the matter of a nexus between a current hearing loss and service is a medical question beyond the scope of lay observation/common knowledge.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

The preponderance of the evidence, therefore, is against a finding that the Veteran's bilateral hearing loss is related to his service, and the claim of service connection for bilateral hearing loss must be denied.

The Veteran's STRs are silent for complaints or findings pertaining to tinnitus.  During the April 2014 hearing before the undersigned, he testified he has had tinnitus since he was exposed to acoustic trauma in service.  The Board notes that he served as an electrician and finds it  reasonable to conclude he was indeed exposed to loud noise in service.  Following the April 2008 VA audiometric examination, the examiner concluded that the Veteran's tinnitus was not related to service.  This was predicated on the fact that the Veteran's initial complaints of tinnitus were many years following service.  A review of the examination report found the Veteran did not specifically state when the ringing in his ears began.  The Board finds no reason to question his testimony that he has had tinnitus since service as not credible.  Resolving reasonable doubt in his favor, as required, the Board concludes that service connection for tinnitus is warranted.  

The Veteran asserts he has ED secondary to his diabetes.  On April 2008 VA examination, he reported his diabetes was diagnosed three years prior.  He stated that his ED bagan at the same time.  The examiner concluded that erectile dysfunction was not due to diabetes, and had not been aggravated by such disease.  He explained that the disabilioties were diagnosed at the same time and that since erectile dysfunction was not any worse, it had not been aggravated by diabetes.  

The medical evidence in the record is of greater probative value than the Veteran's lay assertions regarding the etiology of his ED.  Laypersons are competent to provide opinions considered competent evidence regarding the etiology of a disability in some instances.  However, the matter of a nexus between erectile dysfunction and diabetes mellitus is a medical question beyond the scope of lay observation/common knowledge; it requires medical knowledge/training.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).   He does not cite to supporting medical evidence.  

Therefore, the preponderance of the evidence is against a finding that the Veteran's ED is related to his service or was caused or aggravated by a service-connected disability.  Accordingly, the appeal seeking service connection for ED must be denied.  

Regarding the claim of service connection for peripheral neuropathy of the upper extremities, the record does not show that such disability has been diagnosed at any time during the pendency of this claim.  As noted above, he specifically denied numbness or tingling of the upper extremities on VA examination in April 2008, and the examiner concluded he did not have peripheral neuropathy of the upper extremities.  Similarly, the March 2012 VA examination again found the Veteran did not have peripheral neuropathy of the upper extremities.  

Service connection is limited to cases where disease or injury has resulted in a disability.  In the absence of proof of a present disability, there is no valid claim [of service connection].  See Brammer, 3 Vet. App. 223.  The preponderance of the evidence is against a finding that the Veteran has peripheral neuropathy of the upper extremities.  Hence, he has not presented a valid claim of service connection for such disability and the claim of service connection for peripheral neuropathy of the upper extremities must be denied.

	Increased ratings 

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the appeal is from the initial rating assigned with the award of service connection, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

A June 2008 rating decision granted the Veteran service connection for peripheral neuropathy of each lower extremity, rated 0 percent each, effective October 4, 2007.  A February 2013 rating decision assigned a 10 percent rating for peripheral neuropathy of each lower extremity, effective October 4, 2007.

An 80 percent rating is assignable for complete paralysis of the sciatic nerve; the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost.  A 60 percent rating may be assigned for incomplete paralysis of the sciatic nerve which is severe, with marked muscular atrophy.  A 40 percent rating is warranted for moderately severe incomplete paralysis.  A 20 percent rating is warranted for moderate incomplete paralysis.  A 10 percent rating is to be assigned when mild.  38 C.F.R. § 4.124a, Code 8520.

When he was examined by the VA in April 2008, the Veteran reported he had tingling lasting for a few minutes once a week.  He denied any pain.  The examination revealed strength was normal, but reflexes were reduced.  Sensation and light touch were intact.  The most recent VA examination in March 2012 found that strength in the lower extremities was reduced, and deep tendon reflexes were absent in the knees and ankles.  The examiner concluded that the Veteran's peripheral neuropathy in the lower extremities was mild.  

To warrant a higher rating for lower extremity peripheral neuropathy, the evidence must show moderate incomplete paralysis.  The findings summarized above are consistent with the 10 percent evaluation that has been assigned; they reflect essentially sensory changes only with no indication of functional impairment consistent with incomplete paralysis.  The Board concludes, therefore, that the preponderance of the evidence is against a rating in excess of 10 percent for peripheral neuropathy of either the right or left lower extremity being warranted. 

The Veteran is competent to report symptoms he experiences, to include pain and numbness, and the Board finds him to be credible.  However, his own reports do not satisfy the schedular criteria for a rating in excess of 10 percent for peripheral neuropathy of either lower extremity.  Accordingly, the Board finds that the preponderance of the evidence is against the claim for a rating in excess of 10 percent for peripheral neuropathy of each lower extremity.

The Board has considered whether referral of this matter for consideration of an extraschedular rating is warranted, but notes that all findings and impairment associated with the lower extremity peripheral neuropathy are encompassed by the schedular criteria for the 10 percent ratings that have been assigned.  The Veteran has not identified impairment of function that is not reflected in the schedular rating assigned.  Therefore, those criteria are not inadequate, and referral for consideration of an extraschedular rating is not necessary.  See Thun v. Peake, 22 Vet. App. 111 (2008).

ORDER

Service connection for ED, bilateral hearing loss and peripheral neuropathy of the upper extremities is denied.

Service connection for tinnitus is granted.

A rating in excess of 10 percent for peripheral neuropathy of the right lower extremity is denied.

A rating in excess of 10 percent for peripheral neuropathy of the left lower extremity is denied.


REMAND

The evidence in the current record is not adequate to properly adjudicate the claim of service connection for heart disease  Specifically, a January 2003 echocardiogram showed normal ventricular size and function on both sides, mild aortic valve sclerosis, and mild diastolic dysfunction.  The next month, an echocardiogram revealed a moderate increase in left ventricular size with reduced function.  
On April 2008 VA examination, it was noted the Veteran might have atherosclerotic complications of diabetes in that he had heart disease.  The Veteran stated he developed shortness of breath in 2000 but that heart disease was not then found.  He said he was told he had a silent heart attack in 2002 and a normal stress test in 2004.  Cardiac catheterization was normal.  A chest X-ray showed heart size was normal.  The pertinent diagnosis was myocardial infarction.  The examiner commented that it was his opinion that it was less likely than not that the myocardial infarction previously sustained was secondary to diabetes mellitus.  

Additional VA outpatient treatment records show that a past medical history of a possible history of coronary artery disease was noted in October 2008.  It was noted that cardiac catheterization in March 2008 showed normal coronary arteries.  It was also noted there was possible restrictive cardiomyopathy.  

On January 2011 VA examination, the examiner noted the Veteran underwent invasive diagnostic testing in 2008 when he developed lower extremity edema in 2008.  It was noted he did not have an acute myocardial infarction, as he had no elevation of enzymes.  He had a normal coronary angiogram, which showed normal coronary arteries.  The diagnosis was that there was no evidence of ischemic heart disease based on the fact the records showed normal coronary arteries, no history of angina and reasonably good exercise tolerance.  

The Board notes that the regulatory definition of ischemic heat disease (in 38 C.F.R. § 3.309(e)) includes acute, subacute, and old myocardial infarction.  While the record fairly clearly does not show an acute or subacute myocardial infarction during the pendency of this claim, historical records suggest an old myocardial infarction.  This question of whether or not the Veteran had an old myocardial infarction must be resolved ion remand.  

The Veteran also claims that he has cataracts and venous insufficiency of the lower extremities that are secondary to his service-connected diabetes mellitus.  The Board acknowledges the Veteran has been examined by the VA and opinions obtained regarding the etiology of cataracts and venous insufficiency of the lower extremities.  A February 2009 VA examination found chronic venous insufficiency and the examiner opined it was not likely related to diabetes.  Similarly, following the VA examination of the eyes in January 2013, the examiner diagnosed bilateral cataracts and opined that it was less likely than not that they are related to diabetes mellitus.  However, the reports of these examinations are inadequate for rating purposes.  As noted above, secondary service connection may be granted if diabetes caused or aggravated the Veteran's cataracts or venous insufficiency of the lower extremities.  In this case, the opinions offered failed to address aggravation.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should refer the record to a cardiologist for review and an advisory medical opinion as to whether it is at least as likely as not (a 50% or greater probability) that venous insufficiency of the lower extremities was caused or aggravated (the opinion must address the concept of aggravation) by the Veteran's service-connected diabetes mellitus.  The consulting provider should also furnish an opinion as to whether the Veteran has ischemic heart disease (as defined in 38 C.F.R. § 3.309(e)).  If it is determined that he does not, that conclusion must be reconciled with the historical clinical records which note a diagnosis of old myocardial infarction.  

The consulting physician must explain the rationale for all opinions, citing to supporting factual data/medical literature.  

2.  The AOJ should also refer the record to an ophthalmologist for review and an advisory medical opinion as to whether it is at least as likely as not (a 50% or greater probability) that the Veteran's cataracts were caused or aggravated (the opinion must encompass the concept of aggravation) by his service-connected diabetes mellitus. 
The consulting physician must explain the rationale for all opinions, citing to supporting factual data/medical literature.  

3.  The AOJ should then review the record and readjudicate the claims of service connection for heart disease, cataracts and venous insufficiency of the lower extremities.  If any of these claims remains denied, the AOJ should issue an appropriate supplemental SOC, and afford the appellant and his representative opportunity to respond.  The case should then be returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


